Name: Commission Regulation (EEC) No 2495/79 of 9 November 1979 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 11 . 79 Official Journal of the European Communities No L 287/ 13 COMMISSION REGULATION (EEC) No 2495/79 of 9 November 1979 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 827/78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1978 food-aid programme (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ("), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 1488 /78 (6); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 the German intervention agency shall deliver skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 204 , 28 . 7 . 1978 , p . 6 . O OJ No L 115 , 27 . 4 . 1978 , p . 1 . (4) OJ No L 119, 15 . 5 . 1979, p . 1 . O OJ No L 43 , 15 . 2 . 1977 , p. 1 . C) OJ No L 181 , 18 . 7 . 1979, p. 20 . No L 287/ 14 Official Journal of the European Communities 14 . 11 . 79 ANNEXO Consignment A CB (EEC) No 937/79 ( 1979 programme) (EEC) No 938 /79 Honduras EgyptJ Jamaica 1 000 tonnes ( 5 ) 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consign ­ ment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder (2 ) 3 000 tonnes ( ) 5 000 tonnes ( ) Will result from application of the procedure referred to in point 12 Bought on the Community marketBought on the Community market, limited to the following three countries : Denmark, Ireland , United Kingdom (') See note ( )7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Egypt' 'Leche en polvo descremada enriquecida con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica eu ­ ropea a Honduras / Para distribuciÃ ³n gratuita' 'Skimmed-milk powder en ­ riched with vitamins A and D / Gift of the European Economic Community to Ja ­ maica / For free distri ­ bution' Delivery in January 1980 Community port operating a regular service with recipient countries 9 . Delivery period 10 . Stage and place of delivery 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 26 November 1979 14 . 11 . 79 Official Journal of the European Communities No L 287/ 15 Consignment D E F 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary &gt; Lebanon Ecuador I El Salvador 3 . Country of destination J -I J 4 . Total quantity of the consign ­ ment 350 tonnes 400 tonnes 700 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and / or packaging (3 ) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines / Don de la Communaute Ã ©cono ­ mique europÃ ©enne a la Repu ­ blique libanaise / A distri ­ buer gratuitement' 'Leche en polvo descremada enriquecida con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica euro ­ pea al Ecuador / Para distri ­ buciÃ ³n gratuita ' 'Leche en polvo descremada enriquecida con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica euro ­ pea a El Salvador / Para distribuciÃ ³n gratuita' 9 . Delivery period Delivery in January 1980 10 . Stage and place of delivery Community port operating a regular service with recipient countries 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender l 13 . Expiry of the time limit for submission of tenders 12 noon on 26 November 1979 No L 287/ 16 14 . 11 . 79Official Journal of the European Communities Consignment G H I 1 . Applications of Council Regulations : (a) legal basis (EEC) No 827/78 ( 1978 programme) (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 828 /78 (EEC) No 938 /79 2 . Beneficiary 3 . Country of destination ^ Upper Volta |* Mauritania 4 . Total quantity of the consign ­ ment 459 tonnes 518 tonnes 800 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and / or packaging (J) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © vitamine / Don de la Communaute Ã ©conomique europÃ ©enne a la rÃ ©publique de Haute-Volta / A distribuer gra ­ tuitement ' 'Lait Ã ©crÃ ©mÃ © vitamine / Don de la Communaute Ã ©cono ­ mique europÃ ©enne a la rÃ ©pu ­ blique islamique de Mauri ­ tanie ' 9 . Delivery period Loading in January 1980 10 . Stage and place of delivery Delivered to Ouagadougou via Lome Delivered to Bobodioulasso via Abidjan Port of unloading Nouak ­ chott (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) MinistÃ ¨re de la santÃ © publique et des affaires administratives et financiÃ ¨res , sous-direction du material (a l' attention du Commandant Week), Ouagadougou Office mauritanien des cÃ ©rÃ © ­ ales (OMC), Nouakchott 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 November 1979 14 . 11 . 79 Official Journal of the European Communities No L 287/ 17 Consignment K L 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary 3 . Country of destination }  4 . Total quantity of the consign ­ ment 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and / or packaging (J ) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to Guyana' 9 . Delivery period Delivery before 30 November 1979 Delivery before 31 December 1979 10 . Stage and place of delivery Community port operating a regular service with recipient countries 1 1 . Representative of the beneficiary responsible _ for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/ 18 Official Journal of the European Communities 14 . 11 . 79 Consignment M N o 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary ICRC 3 . Country of destination Indonesia East Timor Jordan 4 . Total quantity of the consignment 40 tonnes 90 tonnes 100 tonnes 5 . Intervention agency responsible for delivery German Belgian 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and / or packaging (3 ) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Eu ­ ropean Economic Commun ­ ity to the International Committee of the Red Cross / Jakarta' A red cross 10 x 10 cm and , in letters at least 1 cm high , the following marking : 'TIM-3 / Skimmed-milk 1 &lt; c ) ¢ &lt;  &lt;&gt; . ,t j Skimmed-milk powderpowder I r followed by : 'Enriched with vitamins A (5 000 i.u . / 100 g) and D (500 i.u . / 100 g) / Gift of the European Economic Community / Action of the International Committee of the Red Cross' followed by : 'F r i - i ¢ » I 'For free distribution /For tree distribution 1 » i &gt;1 Aqaba 9 . Delivery period Loading as quickly as possible and at the latest 15 December 1979 10 . Stage and place of delivery Port of unloading Jakarta (deposited on the quay or on lighters) Port of unloading Aqaba (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Indonesian Red Cross, Jalan Abdul Muis 66 , PO Box 2009 , Ja ­ karta, Indonesia Jordan National Red Crescent, PO Box 10001 , Amman , Jordan (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders '  ¢ 14 . 1 1 . 79 Official Journal of the European Communities No L 287/ 19 Consignment P Q R (EEC) No 937 /79 ( 1979 programme) (EEC) No 938 /79 NGO Jibuti Dominica 50 tonnes 50 tonnes 50 tonnes 1 . Application or Council Regulations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder (2) 7 . Special characteristics and / or packaging (3) 8 . Markings on the packaging FrenchBelgian Bought on the Community market Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distribution in Dominica (Cathwel, Port of Roseau)' 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Djibouti / Pour distribution gratuite' 9 . Delivery period Delivery in December 1979Delivery as soon as possible and at the latest 30 November 1979 Delivery as soon as possible and before 15 December 1979 10 . Stage and place of delivery Community port operating a regular service with recipient coun ­ tries Port of unloading Jibuti (deposited on the quay or on lighters) MinistÃ ¨re du Commerce, ONAC, BP 79 , Djibouti . Tel . 35 0327 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Mutual agreement No L 287/20 Official Journal of the European Communities 14 . 11 . 79 Consignment s 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary Licross 3 . Country of destination Haiti 4 . Total quantity of the con ­ signment 150 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2) Bought on the Community market 7 . Special characteristics and / or packaging (3) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging A red cross 10 X 10 cm and , in letters at least 1 cm high , the following marking : 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A (5 000 UI/ 100 g) et D (500 UI/ 100 g) / Don de la Communaute Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite en Haiti / Port-au-Prince' 9 . Delivery period Loading as soon as possible and at the latest 15 December 1979 10 . Stage and place of delivery Port of unloading Port-au-Prince (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (4) Societe nationale de la Croix-Rouge haÃ ¯tienne, place des Nations unies , BP 1337 , Port-au-Prince , Haiti (9) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  14 . 11.79 Official Journal of the European Communities No L 287/21 Consignment T u V 1 . Application of Council Regulations : (a) legal basis (EEC) No 937 /79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary WFP 3 . Country of destination Morocco Sudan 4 . Total quantity of the con ­ signment 410 tonnes 825 tonnes 421 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community marketI 7 . Special characteristics and / or packaging (3 ) Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Morocco 2288 / Dried skimmed milk enriched /' followed by : 'Tangier /' | 'Casablanca /' followed by : 'Gift of the European Economic Community / Action of the World Food Programme' 'Sudan 2503-q / Dried skim ­ med milk / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in January 1980 10 . Stage and place of delivery Community port operating a regular service with recipient countries 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 November 1979 No L 287/22 Official Journal of the European Communities 14 . 11 . 79 Consignment w X Y 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary WFP 3 . Country of destination Algeria 4 . Total quantity of the con ­ signment 680 tonnes 200 tonnes 400 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (2 ) Intervention stock (entry into stock after 1 February 1979) 7 . Special characteristics and / or packaging (J ) 8 . Markings on the packaging 'Algerie 409 exp II / Lait Ã ©crÃ ©mÃ © en poudre /' followed by : 'Alger /' j 'Oran /' | 'Skikola /' followed by : 'Don de la Communaute Ã ©conomique europÃ ©enne / Action du PAM' 9 . Delivery period Delivery in December 1979 10 . Stage and place of delivery Community port operating a regular service with recipient countries 11 . Representative of the beneficiary responsible for reception (") 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 November 1979 ' 14 . 11.79 Official Journal of the European Communities No L 287/23 Consignment z AA AB 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 I 2 . Beneficiary 3 . Country of destination WFP Cuba Mozambique 4 . Total quantity of the con ­ signment 2 500 tonnes (10) 2 500 tonnes ( 10) 1 000 tonnes ( 5 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (2 ) Intervention stock (entry into stock after 1 February 1979) 7 . Special characteristics and / or packaging (J ) I 8 . Markings on the packaging 'Cuba 760 / Leche desnatada no enriquecida /' followed by : 'La Habana' | 'Santiago ' followed by : 'DonaciÃ ³n de la Comunidad econÃ ³mica europea / Despachado por el Programa mundial de alimentos' 'Leite desnatado em po / AcÃ §Ã £o de ajuda ali ­ mentar da Comunidade econÃ ³mica europeia a favor de Mozambique' 9 . Delivery period Delivery in December 1979 10 . Stage and place of delivery Community port operating a regular service with recipient countries Port of unloading Maputo (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Enacomo, PO Box 698 , Maputo . Telex 6350 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 November 1979 No L 287/24 Official Journal of the European Communities 14 . 11 . 79 Consignment AC AD AE (EEC) No 937 /79 ( 1979 programme) (EEC) No 938 /79 NGO (SOS Villaggio del fanciullo di Roma) Chile (") 200 tonnes Philippines 100 tonnes India 250 tonnes Belgian 1 . Application of Council Regulations : ( a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder (2 ) 7 . Special characteristics and / or packaging (3 ) 8 . Markings on the packaging German Bought on the Community market Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community /' followed by : 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / SVDF / 51004 / Valparaiso' 'For free distribution in India / SVDF / 51001 / Bombay' 'For free distribution in the Philippines / SVDF / 51004 / Manila' Delivery as soon as possible and at the latest 15 December 1979 Community port operating a regular service with recipient countries Cebemo, Food Aid Division Transport Group, Postbus 90727 , Van Alkemadelaan 1 , NL-2509 LS , Den Haag . Telex 34278 CEMEC (12) 9 . Delivery period 10 . Stage and place of delivery 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 14 . 11 . 79 Official Journal of the European Communities No L 287/25 Consignment AF AG AH (EEC) No 937/79 ( 1979 programme) (EEC) No 938 /79 (EEC) No 1766/77 ( 1977 programme) (EEC) No 1767/77 (general reserve) Grenada NGO (SSVP) Lebanon 100 tonnes NGO (BEDH) Zaire 50 tonnes 200 tonnes 1 . Application of Council Regulations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2) 7 . Special characteristics and / or packaging 3) 8 . Markings on the packaging Belgian French Bought on the Community market Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne /' 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Europ ­ ean Community to Grenada / For free distribution' followed by : 'Pour distribution gratuite au Liban / SSVP / 50300 / Beyrouth' 'Pour distribution gratuite au ZaÃ ¯re / BEDH / 50600 / Matadi ' 9 . Delivery period Delivery in February 1980Delivery as soon as possible and at the latest 15 December 1979 10 . Stage and place of delivery Community port operating a regular service with recipient countries Loading as soon as possible and at the latest 30 November 1979 Port of unloading Saint George (deposited on the quay or on lighters) Miss Payni , Permanent Secretary, Planning, Devel ­ opment and Training, Saint George, Grenada . Telex 450 PLANNING GA 11 . Representative of the beneficiary responsible for reception (4) Cebemo, Food Aid Division Transport Group , Postbus 90727 , Van Alkemadelaan 1 , NL-2509 LS , Den Haag . Telex 34278 CEMEC (12) Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders No L 287/26 Official Journal of the European Communities 14 . 11 . 79 Consignment AI 1 . Application of Council Regulations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938 /79 2 . Beneficiary 3 . Country of destination j* Republic of Cape Verde 4 . Total quantity of the con ­ signment 300 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and / or packaging (') Vitamin A content : 5 000 i.u . per 100 g minimum Vitamin D content : 500 i.u . per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Leite desnatado em po com vitaminas A y D / Dom da Comunidade econÃ ³mica europeia a republica de Cabo Verde' 9 . Delivery period Loading as soon as possible and at the latest 15 December 1979 10 . Stage and place of delivery Port of unloading Praia (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for ¢ reception (4 ) Monsieur le directeur, EMPA, Praia, Cap-Vert : Pour compte du ministÃ ¨re de la coordination Ã ©conomique 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  14 . 11.79 Official Journal of the European Communities No L 287/27 Notes : (') This , Annex, together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . (2 ) In cases where the goods come from intervention stocks , an additional notice stating the ware ­ houses where the product is stored will be published in the 'C ' series of the Official Journal of the European Communities. ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625 /78 ; see Article 6 (2) of Regulation (EEC) No 303 /77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and ' free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . ( 5 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2 ) of Regulation (EEC) No 303 /77 . (&lt;) The successful tenderer shall send to the beneficiaries ' agents , on delivery, a certificate of quality made out in Spanish . ( 7) The powdered milk must be obtained by the ' low heat temperature expressed whey protein nitrogen , not less than 6.0 mg/g' process and satisfy the conditions laid down in Annex I to Regulation (EEC) No 625/78 (OJ No L 84 , 31.3 . 1978 , p. 19). ( 8 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ICRC Delegation , Place Abdali , Jabal El-Weibdeh , PO Box 9058 , Amman , Jordan '. (9) The bill of lading must contain the following information : 'NOTIFY ADDRESS : 1 . consignee ; 2 . Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 , GenÃ ¨ve 19 . Telex 22555 CH'. ( 10) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published together with this Regulation in the 'C' series of the Official Journal of the European Communities. (") The successful tenderer shall send to the beneficiaries ' agent , on delivery , a certificate of quality made out in Spanish . ( 12) The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate in respect of each part quantity, made out in the language indicated by the beneficiaries . The successful tenderer shall send to MM. M. H. Schutz BV, Insurance Brokers , Blaak 16 , NL-3011 TA, Rotterdam, on delivery, a copy of the commercial invoice of respect of each part quantity .